Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered November 15, 2010. The judgment convicted defendant, upon a jury verdict, of aggravated vehicular *1575homicide, vehicular manslaughter in the second degree, manslaughter in the second degree, driving while intoxicated, a misdemeanor (two counts), vehicular assault in the second degree (two counts), aggravated vehicular assault, assault in the second degree (two counts) and assault in the third degree.
Now, upon reading and filing the stipulation of discontinuance signed by the defendant and by the attorneys for the parties on June 5, 2013,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Centra, J.P., Fahey, Carni and Sconiers, JJ.